EXHIBIT 10.22(b)

 

AMENDMENT NO. 3

(dated and effective November 7, 2005)

to

CREDIT AGREEMENT

(that was dated as of September 14, 2004)

by and among

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent and Co-Lead Arranger,

WACHOVIA CAPITAL MARKETS, LLC, as Co-Lead Arranger,

WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent,

NATIONAL CITY BANK OF THE MIDWEST, as Co-Syndication Agent,

the LENDERS, and

CENTENE CORPORATION,

as Company

 

In consideration of their mutual agreements herein and for other sufficient
consideration, the receipt of which is hereby acknowledged, CENTENE CORPORATION,
a Delaware corporation (Company), LASALLE BANK NATIONAL ASSOCIATION
(Administrative Agent), and the Lenders agree as follows:

 

1. Definitions; Section References. The term Original Loan Agreement means the
Credit Agreement dated as of September 14, 2004 among Company, Administrative
Agent, and the Lenders party thereto, as amended by that certain Amendment No. 1
thereto dated as of July 18, 2005, as amended by that certain Amendment No. 2
thereto dated as of September 9, 2005. The term this Amendment means this
Amendment No. 3. The term Loan Agreement means the Original Loan Agreement as
amended by this Amendment. Capitalized terms used and not otherwise defined
herein have the meanings defined in the Loan Agreement. Section and Exhibit
references are to sections of, and exhibits to, respectively, the Original Loan
Agreement unless otherwise specified.

 

2. Conditions to Effectiveness of this Amendment. This Amendment is effective as
of November 7, 2005, but only if, on or before 12:00 noon Chicago time on
November 7, 2005, (i) this Amendment has been duly executed by Company,
Administrative Agent, and Required Lenders, and (ii) all of the documents listed
on Exhibit A to this Amendment have been delivered and, as applicable, executed,
sealed, attested, acknowledged, certified, or authenticated, each in form and
substance satisfactory to Administrative Agent, and all of the requirements
described in Exhibit A to this Amendment shall have been met.

 

3. Amendments to Original Loan Agreement. The Original Loan Agreement is hereby
amended as follows:

 

3.1. Use of Proceeds. Section 10.6 is amended by inserting the following after
the words “for Acquisitions permitted by Section 11.5,”: “for redemptions by
Company of Capital Securities consisting of its commons shares in accordance
with, and to the extent permitted by, Section 11.4,”.



--------------------------------------------------------------------------------

3.2. Restricted Payments. Section 11.4 is deleted in its entirety and replaced
with the following:

 

11.4 Restricted Payments. Not, and not permit any other Loan Party to, (a) make
any distribution to any holders of its Capital Securities (except for dividends
or distributions from a Subsidiary to the Company), (b) purchase or redeem any
of its Capital Securities (except as provided below), (c) pay any management
fees or similar fees to any of its equityholders or any Affiliate thereof,
(d) make any redemption, prepayment, defeasance, repurchase or any other payment
in respect of any Subordinated Debt, (e) make any loans or advances to a
shareholder, (f) make any contribution to, donation to, loan to, investment in,
or any other transfer of funds or property to any Charitable Foundation, or
(g) set aside funds for any of the foregoing. Notwithstanding the foregoing, so
long as no Unmatured Event of Default or Event of Default has occurred and is
continuing or could reasonably be expected to occur as a result thereof, (i) any
Subsidiary may pay dividends or make other distributions to a domestic
Wholly-Owned Subsidiary, (ii) the Company may make a distribution to holders of
its Capital Securities in the form of stock of the Company, (iii) in lieu of
fractional shares in association with a stock dividend, the Company may pay cash
dividends in an aggregate amount not exceeding $1,000,000 in any Fiscal Year and
(iv) Company may redeem its Capital Securities consisting of common shares so
long as (1) the aggregate purchase price for the common shares redeemed from and
after the date of this Agreement does not exceed $75,000,000, (2) all such
redemptions are consummated on or before November 7, 2007, and (3) on the
Business Day of any such redemption when exceeding $25,000,000, Company delivers
to Administrative Agent a summary with respect to such redemption, including the
date and the aggregate Dollar amount thereof, and a calculation demonstrating
compliance with all the financial ratios and restrictions set forth in
Section 11.14 both as of the date thereof (based on a computation period of the
twelve calendar month period most recently ended) and on a pro forma basis after
giving effect to such redemption for up to the maximum amount allowed. In
addition, notwithstanding the foregoing, the Company or any other Loan Party may
make contributions to a Charitable Foundation so long as (I) no Unmatured Event
of Default or Event of Default has occurred and is continuing or could
reasonably be expected to occur as a result thereof, (II) such contribution
could not reasonably be expected to have a Material Adverse Effect, (III) such
contributions are treated for accounting purposes by the Company as an expense
and deducted in the calculation of Consolidated Net Income (and EBITDA), and
(IV) such Charitable Foundation is exempt from taxation pursuant to
Section 501(c)(3) of the Code.

 

4. Representations and Warranties. Company hereby represents and warrants to
Administrative Agent and each Lender that (i) this Amendment and each and every
other document and instrument delivered by Company in connection with this
Amendment (each, an Amendment Document and, collectively, the Amendment
Documents) has been duly authorized by its Board of Directors, (ii) no consents
are necessary from any third Person for its execution, delivery or performance
of the Amendment Documents to which it is a party which have not been obtained
and a copy thereof delivered to Administrative Agent, (iii) each of the
Amendment Documents to which it is a party constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms, except
to the extent that the enforceability thereof against it may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting the enforceability of creditors’ rights generally or by
equitable principles of general application (whether considered in an action at
law or in equity), (iv) all of the representations and warranties contained in
the Loan Agreement, as amended hereby, are true and correct with the same force
and effect as if made on and as of the effective date of this Amendment,

 

2



--------------------------------------------------------------------------------

except that with respect to the representations and warranties made regarding
financial data, such representations and warranties are hereby made with respect
to the most recent financial statements and other financial data (in the form
required by the Original Loan Agreement) delivered by it to Administrative
Agent, and (v) there exists no Unmatured Event of Default or Event of Default
under the Original Loan Agreement.

 

5. Effect of Amendment. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of
Administrative Agent or the Lenders under the Original Loan Agreement or any of
the other Loan Documents, nor constitute a waiver of any provision of the
Original Loan Agreement or any of the other Loan Documents or any Unmatured
Event of Default or Event of Default, nor act as a release or subordination of
the Liens of Administrative Agent under the Loan Documents, except as expressly
provided herein. Each reference in the Original Loan Agreement to the Agreement,
hereunder, hereof, herein, or words of like import, shall be read as referring
to the Original Loan Agreement as amended hereby. Each reference in the other
Loan Documents to the Loan Agreement shall be read as referring to the Original
Loan Agreement, as amended hereby.

 

6. Reaffirmation. Company hereby acknowledges and confirms that (i) except as
expressly amended hereby, the Original Loan Agreement and other Loan Documents
remain in full force and effect, (ii) the Loan Agreement, as amended hereby, is
in full force and effect, (iii) it has no defenses to its obligations under the
Loan Agreement or any of the other Loan Documents to which it is a party,
(iv) the Liens of Administrative Agent under the Loan Documents continue in full
force and effect and have the same priority as before this Amendment except as
expressly provided herein, and (v) it has no claim against Administrative Agent
or any Lender arising from or in connection with the Loan Agreement or the other
Loan Documents.

 

7. Counterparts. This Amendment may be executed by the parties hereto on any
number of separate counterparts, each of which shall be deemed an original, but
all of which counterparts taken together shall constitute one and the same
instrument. It shall not be necessary in making proof of this Amendment to
produce or account for more than one counterpart signed by the party to be
charged.

 

8. Counterpart Facsimile Execution. This Amendment, or a signature page thereto
intended to be attached to a copy of this Amendment, signed and transmitted by
facsimile machine or telecopier shall be deemed and treated as an original
document. The signature of any Person thereon, for purposes hereof, is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document. At the request of any party hereto, any facsimile or telecopy
document is to be re-executed in original form by the Persons who executed the
facsimile or telecopy document. No party hereto may raise the use of a facsimile
machine or telecopier or the fact that any signature was transmitted through the
use of a facsimile or telecopier machine as a defense to the enforcement of this
Amendment.

 

9. Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by and construed and interpreted in accordance with
the internal laws of the State of Illinois applicable to contracts made and to
be performed wholly within such state, without regard to choice or conflict of
laws provisions.

 

10. Section Titles. The section titles in this Amendment are for convenience of
reference only and shall not be construed so as to modify any provisions of this
Amendment.

 

3



--------------------------------------------------------------------------------

11. Incorporation By Reference. Administrative Agent, the Lenders, and Company
hereby agree that all of the terms of the Loan Documents are incorporated in and
made a part of this Amendment by this reference.

 

12. Statutory Notice - Oral Commitments. Nothing contained in such notice shall
be deemed to limit or modify the terms of the Loan Documents or this Amendment:

 

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (COMPANY) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

COMPANY ACKNOWLEDGES THAT THERE ARE NO OTHER AGREEMENTS BETWEEN ADMINISTRATIVE
AGENT OR ANY LENDER AND COMPANY, ORAL OR WRITTEN, CONCERNING THE SUBJECT MATTER
OF THE LOAN DOCUMENTS, AND THAT ALL PRIOR AGREEMENTS CONCERNING THE SAME SUBJECT
MATTER, INCLUDING ANY PROPOSAL, TERM SHEET OR LETTER, ARE MERGED INTO THE LOAN
DOCUMENTS AND THEREBY EXTINGUISHED.

 

{remainder of page intentionally left blank}

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
appropriate duly authorized officers as of the date first above written.

 

Company: CENTENE CORPORATION By:  

/s/ Karey L. Witty

--------------------------------------------------------------------------------

Name:   Karey L. Witty Title:   Senior Vice President and CFO Administrative
Agent: LASALLE BANK NATIONAL ASSOCIATION By:  

/s/ Sam L. Dendrinos

--------------------------------------------------------------------------------

Name:   Sam L. Dendrinos Title:   First Vice President



--------------------------------------------------------------------------------

Lenders: LASALLE BANK NATIONAL ASSOCIATION By:  

/s/ Sam L. Dendrinos

--------------------------------------------------------------------------------

Name:   Sam L. Dendrinos Title:   First Vice President WACHOVIA BANK, NATIONAL
ASSOCIATION By:  

/s/ Jeanette A. Griffin

--------------------------------------------------------------------------------

Name:   Jeanette A. Griffin Title:   Director NATIONAL CITY BANK OF THE MIDWEST
By:  

/s/ William J. Tunis

--------------------------------------------------------------------------------

Name:   William J. Tunis Title:   Vice President SUNTRUST BANK By:  

/s/ Gregory M. Ratliff

--------------------------------------------------------------------------------

Name:   Gregory M. Ratliff Title:   Vice President REGIONS BANK By:  

/s/ Anne D. Silvestri

--------------------------------------------------------------------------------

Name:   Anne D. Silvestri Title:   Vice President